
	

115 SRES 323 IS: Senate Training on Prevention of Sexual Harassment Resolution
U.S. Senate
2017-11-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 323
		IN THE SENATE OF THE UNITED STATES
		
			November 7, 2017
			Mr. Grassley (for himself, Mrs. Feinstein, Ms. Klobuchar, Mrs. Ernst, Mrs. Gillibrand, Mrs. Capito, Mr. Johnson, Ms. Murkowski, and Mr. Booker) submitted the following resolution; which was referred to the Committee on Rules and Administration
		
		RESOLUTION
		Requiring sexual harassment training for Members,
			 officers, employees, interns, and fellows of the Senate and a
			 periodic survey of the Senate.
	
	
 1.Short titleThis resolution may be cited as the Senate Training on Prevention of Sexual Harassment Resolution or the STOP Sexual Harassment Resolution. 2.DefinitionsIn this resolution—
 (1)the term covered office means an office, including a joint commission or joint committee, employing employees of the Senate;
 (2)the term covered position means a position as— (A)a Member, officer, or employee of the Senate;
 (B)an intern or fellow serving in a position in a covered office— (i)without regard to whether the intern or fellow receives compensation; and
 (ii)if the intern or fellow does receive compensation, without regard to the source of compensation; or
 (C)a detailee serving in a position in a covered office, without regard to whether the service is on a reimbursable basis;
 (3)the term employee of the Senate means an individual whose pay is disbursed by the Secretary of the Senate, without regard to the term of the appointment;
 (4)the term head of a covered office means— (A)the Member, officer, or employee of the Senate having final authority to appoint, hire, discharge, and set the terms, conditions, or privileges of the employment of the employees of the Senate employed by a covered office; or
 (B)in the case of a joint committee or joint commission, the Senator from the majority party of the Senate who—
 (i)is a member of, or has authority over, the covered office; and (ii)(I)serves in the highest leadership role in the committee or commission; or
 (II)if there is no such leadership role for a Senator in the committee or commission, is the most senior Senator on the committee or commission;
 (5)the term officer means an elected or appointed officer of the Senate; and (6)the term sexual harassment means harassment that constitutes discrimination because of sex that is prohibited under section 201 of the Congressional Accountability Act of 1995 (2 U.S.C. 1311).
			3.Sexual harassment training
 (a)In generalThe Committee on Rules and Administration of the Senate shall issue rules as expeditiously as possible requiring each individual serving in a covered position to periodically complete sexual harassment training provided by the Office of Compliance or the Office of the Senate Chief Counsel for Employment.
 (b)RequirementsThe rules issued under subsection (a) shall require that— (1)an individual elected, appointed, or assigned to a covered position after the date on which the rules are issued who was not serving in a covered position immediately before being so elected, appointed, or assigned shall complete training described in subsection (a) not later than 60 days after the date on which the individual assumes the position;
 (2)an individual serving in a covered position on the date on which the rules are issued who has not previously completed training described in subsection (a) shall complete such training not later than 60 days after the date on which the rules are issued;
 (3)in addition to complying with paragraphs (1) and (2), each individual serving in a covered position shall complete a course of training described in subsection (a) periodically, as specified by the Committee on Rules and Administration of the Senate; and
 (4)the head of each covered office shall submit to the Committee on Rules and Administration of the Senate—
 (A)a list of each individual serving in a covered position in the covered office on the date on which the rules are issued who previously completed training described in subsection (a);
 (B)information regarding the completion of training described in subsection (a) after the date on which the rules are issued by an individual serving in a covered position in the covered office; and
 (C)notice of a failure by an individual serving in a covered position in the covered office to comply with the rules.
 (c)Contents of trainingIt is the sense of the Senate that, for purposes of training conducted after the date on which the rules are issued under subsection (a), the sexual harassment training described in subsection (a) should be reviewed and updated to include—
 (1)information and practical guidance regarding any applicable Federal laws concerning the prohibition against and the prevention and correction of sexual harassment and the rights of victims of sexual harassment in employment;
 (2)practical examples aimed at instructing supervisors in the prevention of harassment, discrimination, and retaliation;
 (3)presentations by individuals with knowledge and expertise in the prevention of harassment, discrimination, and retaliation;
 (4)a discussion of the consequences for perpetrators of sexual harassment; and (5)information regarding the prohibition under the Congressional Accountability Act of 1995 (2 U.S.C. 1301 et seq.) against retaliation against witnesses to, or individuals who experience, sexual harassment and who report the harassment.
 (d)ConsultationIt is the sense of the Senate that the Office of Compliance and the Office of the Senate Chief Counsel for Employment should, in implementing the training described in subsection (a) and making any updates to the training in accordance with subsection (c), consult with—
 (1)entities having significant expertise in identifying, preventing, and responding to sexual harassment; and
 (2)sexual harassment victims or sexual harassment victim advocates.
 4.Periodic surveyDuring each Congress, the Sergeant at Arms and Doorkeeper of the Senate shall—
 (1)in consultation with the Office of Compliance, the Senate Chief Counsel for Employment, and an entity having expertise in developing surveys, conduct an anonymous survey of Members, officers, and employees of the Senate relating to the prevalence of sexual harassment in the Senate during the previous Congress, which shall include questions regarding—
 (A)the experience of the respondent with sexual harassment or related inappropriate behavior in the Senate; and
 (B)if the respondent experienced sexual harassment or related inappropriate behavior and did not initiate the process under title IV of the Congressional Accountability Act of 1995 (2 U.S.C. 1401 et seq.), why the respondent chose not to do so;
 (2)submit only to the Chairman and Ranking Member of the Committee on Rules and Administration, the Chairman and Ranking Member of the Committee on the Judiciary, and the Chairman and Ranking Member of the Committee on Homeland Security and Governmental Affairs of the Senate a report on the results of the survey; and
 (3)take all steps necessary to preserve the anonymity of survey respondents and protect the confidentiality of any data that is collected under this section.
